Citation Nr: 1220623	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In September 2009, the Veteran testified at the RO before a Decision Review Officer.


FINDING OF FACT

Audiological evaluation reflects that the Veteran's service-connected bilateral hearing loss has been manifested during the claim process by no worse than Level I hearing impairment in both ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through a June 2008 VCAA letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim for an increase.  The letter explained the criteria for increased disability ratings and included the diagnostic code and rating table for hearing impairments.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the above-identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of the rating issue for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and records from the VA Medical Center (VAMC) in West Haven, Connecticut.  The Veteran had a VA compensation examination in July 2008, the report of which is of record, after which treatment records show that he was fitted for hearing aids.  These documents provide sufficient evidence for evaluating the Veteran's disability in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II.  Analysis

The Veteran asserts that his service-connected bilateral hearing loss is more disabling than currently rated.  He contends that a compensable rating is warranted.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2011).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz, or Hz) is 55 decibels (dB) or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In view of the examination results detailed below, these provisions are not applicable during any period of the claims process.

A VA audiological examination from July 2008 showed "mild to severe sensorineural hearing loss."  An audiometric examination performed at that time showed the following results: Right ear, 15 dB (500 Hz), 20 dB (1000 Hz), 40 dB (2000 Hz), 70 dB (3000 Hz), and 80 dB (4000 Hz); Left ear, 20 dB (500 Hz), 15 dB (1000 Hz), 35 dB (2000 Hz), 70 dB (3000 Hz), and 80 dB (4000 Hz).  The Veteran's averages were 52.5 in the right ear (53 according to the value recorded on the examination form, which is rounded) and 50 in the left ear.  He had 92 percent speech recognition under the Maryland CNC test in both ears.  The VA examiner noted that the Veteran reported difficulty when someone tries to speak to him from behind and when listening to young children.  He also reported difficulty with background noise and constant tinnitus.  The Veteran had exposure to generator noise in service, and while he has had occupational noise exposure in the construction industry, he wore ear protection consistently.  In August 2008, records from the West Haven VAMC show that the Veteran was fitted with hearing aids.

The Veteran's lay statements may be relevant, particularly as here where they relate to observable symptomatology.  See 38 C.F.R. § 3.159(a)(2).  In his notice of disagreement from October 2008, the Veteran stated that he heard "constant background noise" that made hearing voices difficult.  He still had trouble hearing even with the hearing aids.  In the hearing before the RO in September 2009, the Veteran testified that he has trouble hearing chimes and bells, children's conversations, table conversations at restaurants with background noise, birds chirping, and cell phone conversation.  He worked in the elevator industry and could not hear the elevator emergency prompts.  He testified that his hearing loss is stable and has not worsened since his last examination, but he also felt that his real world hearing difficulties are not captured in the objective and stringent VA guidelines for disabling hearing loss.

Despite the Veteran's contention, the Court rejected a challenge to the rating schedule for hearing loss on the grounds that VA audiological examinations do "not include a full description of the functional effects [a] disability has under the  ordinary conditions of daily life."  Martinak v. Nicholson, 21 Vet. App. 447, 450 (2007).  Finding that the VA's interpretation of the hearing loss regulation at 38 C.F.R. § 4.85 was not plainly erroneous, the Court accepted the position of the VA Secretary that the hearing loss rating schedule should rely exclusively on objective test results to account for functional loss caused by a hearing disability.  Id. at 453-54.

In the current case, the Veteran possessed a puretone threshold average of 52.5 in the right ear and 50.0 in the left ear.  His discrimination level was 92 percent in both ears at the time of his July 2008 examination.  Using the tables at 38 C.F.R. § 4.85, this results in Level I impairment in both ears for his hearing loss, which is a non-compensable rating.  As a consequence, the Veteran does not meet the objective criteria for an increased disability rating for hearing loss.

Although the Veteran contends that a higher, compensable evaluation is warranted for his bilateral hearing loss, the disability rating schedule is applied mechanically based on the results of audiometric testing.  As such, because the evidence of record fails to establish a compensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, at any time during the appellate period, the Veteran's claim for an increased rating for bilateral hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a)-(b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture also has factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's symptoms associated with his service-connected hearing loss include difficulty hearing voices over background noise, bells and chimes, children's conversations, and other high-pitched noises.  While acknowledging the Veteran's statement that the VA guidelines do not adequately capture these "real world" difficulties, the applicable rating criteria do contemplate difficulties such as these.  The rating criteria reasonably describe the Veteran's disability.  Referral for consideration of extraschedular ratings is, therefore, not warranted.  See Thun, 22 Vet. App. at 111; Martinak, 21 Vet. App. at 447.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


